Citation Nr: 1040912	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	L. Scott Kibler, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States 
Marine Corps from December 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which, inter alia, denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from St. Petersburg, Florida in August 
2010 to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The issue of whether the rating decision dated in June 
2006, issued in August 2006, contained clear and 
unmistakable error in the assignment of January 14, 2004 
as the effective date of service connection for lumbar 
disc disease has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Appellant's Brief, March 2010.  As such, the Board 
does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  

Of note, the Appellant's Brief cited above also references 
potential error in regard to VA's interpretation of "sleeping 
problems secondary to service connected conditions" as 
synonymous with sleep apnea, and with regard to arthritis 
considered jointly with respect to a claim for an increased 
rating for the Veteran's service-connected spine disability.  The 
Board acknowledges these contentions but rather than determining 
that they are separate and distinct legal issues warranting 
referral back to the RO for consideration in the first instance, 
the Board finds the arguments posed by the Veteran and his 
attorney are, in actuality, merely alternate reasons why the 
appellant believes that his presently service-connected lumbar 
disc disease is improperly rated.  Therefore, the allegations 
regarding the Veteran's sleeping problems and arthritis will be 
considered and discussed in conjunction with the present claim 
for TDIU, as proper evaluation of the Veteran's lumbar disc 
disease, including objective manifestations thereof, is part and 
parcel of the issue presently on appeal.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to a TDIU 
rating is ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2010).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

Primarily, the Board notes that the Veteran was last afforded a 
VA examination to determine the severity of his service-connected 
disabilities in July 2007.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of a veteran's 
current condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not necessarily 
stale in this case, the Veteran has indicated that his condition 
has worsened since the date of the latest examination.  See, 
e.g., Board hearing transcript, August 2010.  As the Board is 
unable to make an accurate assessment of the Veteran's current 
condition on the basis of the evidence currently of record, the 
Veteran must be afforded a contemporaneous examination.

The Veteran also states that he believes that the relevant 
private treatment records are of record and associated with the 
claims file, although "They're probably not up-do-date...."  
Board hearing transcript.  As such, the Veteran should be 
contacted to determine if there are outstanding or more recent 
treatment records that he would like to submit or have VA assist 
in obtaining on his behalf, specifically to include the 
phonetically spelled Dr. Terribishe for treatment of hip problems 
as identified in the hearing transcript, or a Dr. Chung, as 
records from either provider do not appear to be associated with 
the claims file.  As VA is on notice that these private medical 
records exist and are potentially relevant to the Veteran's 
claim, the Veteran should be contacted and reasonable efforts to 
obtain any duly identified records must be undertaken.  38 C.F.R. 
§ 3.159 (2010).  

Finally, the Veteran identifies VA records of a Vocational 
Rehabilitation eligibility determination, as well as compensation 
received for full disability from the State of Florida's Worker's 
Compensation program that are relevant to the present claim of 
individual unemployability.  See Board hearing transcript.  These 
records should also be sought on behalf of the Veteran. 

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in April 2009.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

As an aside for the benefit of the Veteran, the Board also finds 
it important to state that although the Veteran asserts that he 
can no longer conduct his prior work as a pipefitter, the 
question is not whether the Veteran can maintain the particular 
requisites of his prior position, but rather whether the Veteran 
is incapable of performing the physical acts required by 
substantially gainful employment in general, due to his service-
connected disabilities alone.  See VanHoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Thus, the mere fact that he is no longer 
employed, or even if found to be unemployable by reasons other 
than service-connected disability, may not render him legally 
"unemployable" under the meaning of the regulations binding 
upon VA for the purposes of the additional monetary compensation 
now sought.  This matter will be determined subsequent to the 
additional development requested below. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from April 2009 forward.  

2.  Associate all relevant records from 
the Veteran's November 2008 VA Vocation 
Rehabilitation and Employment services 
eligibility determination with the claims 
file. 

3.   Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the present 
severity of the Veteran's service-
connected disabilities and/or his current 
employability status, specifically to 
include Dr. Chung or the phonetically 
spelled Dr. Terribishe as identified in 
the Board hearing transcript, as well as 
the State of Florida's Worker's 
Compensation program.  Contact any duly 
identified and authorized entity to obtain 
the relevant medical records in support of 
the Veteran's claim.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA examination to determine the nature 
and current severity of each service-
connected disability.  The Veteran's 
claims file and a copy of this remand must 
be made available to the examiner for 
review.  The examiner is specifically 
requested to review the claims file in its 
entirety, to include medical records from 
the Social Security Administration and any 
relevant records received pursuant to this 
remand.  All necessary studies and tests 
must be conducted.

		The examiner is then specifically 
requested to:

(a)  Identify and describe the severity of 
all manifestations (orthopedic, 
neurologic, sleep-related, or otherwise) 
that are medically determined to be 
associated with the Veteran's lumbar disc 
disease and radiculopathy of the bilateral 
legs;

(b)  Discuss the impact on the Veteran's 
employability, if any, posed by the 
medications he currently takes for 
treatment of his service-connected lumbar 
disc disease and associated radiculopathy 
of the bilateral legs;

(c)  As appropriate, discuss the Veteran's 
allegations of sleeping problems secondary 
to his service-connected disabilities, 
separate and apart from any otherwise 
diagnosed sleep apnea, particularly as any 
other identified sleep problems associated 
with service-connected disability may 
relate to the Veteran's argued 
unemployability;

(d)  If any disorder associated with the 
spine or lower extremities is medically 
disassociated from the Veteran's service-
connected disabilities, to include as 
attributable to one or more acknowledged 
post-service industrial accidents 
(described in Worker's Compensation 
records), the examiner is asked to 
describe in particular any manifestation 
of disease or injury disassociated from 
the service-connected disabilities.  In 
the absence of any medical disassociation, 
VA will resolve all doubt in favor of the 
Veteran and consider all identified lumbar 
or leg-related manifestations to be due to 
the service-connected disabilities;

(e)  Based upon the foregoing, opine 
whether the Veteran's service-connected 
lumbar disc disease and radiculopathy of 
the bilateral legs, with consideration of 
any medically associated manifestations 
therefrom, render him "unable to secure 
and follow a substantially gainful 
occupation."  The Veteran's age and the 
existence or degree of any impairment 
caused by nonservice-connected 
disabilities may not be considered in 
reaching the requested employability 
determination.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 
		
6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue of 
TDIU presently on appeal, to include 
consideration of the propriety of the 
current ratings for the Veteran's service-
connected disabilities as part and parcel 
of the TDIU claim.  If the TDIU 
determination remains unfavorable to the 
Veteran, he and his attorney must be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



